Citation Nr: 1631456	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-16 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Basic eligibility for VA educational assistance benefits under Chapter 30 and/or Chapter 33 of Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 26, 2013 to October 11, 2013.
This matter initially came to the Board of Veterans' Appeals (Board) on appeal of an administrative rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma, that denied basic eligibility for VA educational assistance benefits.

The Veteran testified before the undersigned at a July 2014 Travel Board hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran had active military service in the U.S. Air Force for six months and 16 days, from March 26, 2013 to October 11, 2013.

2.  The Veteran was given an honorable discharge.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility to VA educational assistance benefits under 
38 U.S.C.A., Chapter 30 (MGIB) are not met.  38 U.S.C.A. §§ 3001, 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7040, 21.7042 (2015).

2.  The criteria for basic eligibility for VA educational assistance benefits under 
38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill are not met.  38 U.S.C.A. 
§§ 3301, 3311, 3322, 12103 (West 2014); 38 C.F.R. §§ 21.9500, 21.9505, 21.9520 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chapter 30 (Montgomery GI Bill, or MGIB) of Title 38, U.S. Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3036 (West 2014).  VA will pay Chapter 30 educational assistance to an eligible veteran while he or she is pursuing approved courses in a program of education.  38 C.F.R. 
§ 21.7130. 

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 2014); 38 C.F.R. § 21.7042(a)(1)-(2) (2015). 

The Veteran argues that upon leaving his last duty station, Keesler, Air Force Base in Biloxi, Mississippi, he was informed that he qualifies for 45-50% of the MGIB, due to the fact that his enlistment was just shy of seven months.  See February 2014 notice of disagreement.  He also argues that his discharge was involuntary, in that he was forced by the Air Force to leave the military for failing a certification for Air Traffic Controller.  See April 2014 VA Form 9.

The Veteran in this case does not meet the threshold mandatory eligibility requirements for Chapter 30 MGIB benefits under 38 U.S.C.A. § 3011(a)(1)(A) because he did not serve the requisite 3 years to qualify for education benefits under the MGIB.  Rather, as noted above, he only served 6 months and 16 days, before he was discharged.  See DD-214.  

Furthermore, there is no evidence of record showing that he was separated due to a service-connected disability, a medical condition which preexisted service, or convenience of the government.  Rather, the record reflects that he was discharged due to "unsatisfactory performance."  See id.

The Veteran's contentions with respect to his eligibility for benefits under Chapter 30 have been sympathetically considered, but in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The Board has also considered whether the Veteran is eligible for VA educational benefits under Chapter 33 of Title 38, the Post-9/11 GI Bill.

The provisions of Chapter 33, Title 38, of the United States Code were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Title V of the Supplemental Appropriations Act of 2008, Pub. L. 110-252, which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The educational assistance program under Chapter 33 was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770. 

An individual may establish eligibility for basic educational assistance under the Post-9/11 GI Bill, in pertinent part, by showing that he or she had active duty service after September 10, 2001 for a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, is discharged from service with an honorable discharge.  38 C.F.R. § 21.9520 (2015).

The record reflects that the Veteran is eligible for benefits under the post-9/11 GI Bill because he served on active duty for a minimum of 90 continuous days (March 26, 2013-October 11, 2013), excluding entry level and skill training, and after completion of such service, was given an honorable discharge.  See 38 C.F.R. 
§ 21.9520(b).




Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

Basic eligibility to VA educational assistance benefits under Chapter 30, MGIB is denied.

Basic eligibility for educational assistance benefits under Chapter 33, the Post-9/11 GI Bill is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


